Title: To Benjamin Franklin from Jean Hadenbrock, 22 April 1783
From: Hadenbrock, Jean
To: Franklin, Benjamin


Monseigneur!
Bordeaux ce 22 avril 1783
Permettez Monseigneur La Liberté que je prends De Vous écrire que Sur Les Deux Lettre De recomandation que vous m’avez fait L’honneur De me Donner pour Philladelphia et Boston, Lorsqu’à mon arrivé ici Depuis Le 16 Du Courant, j’eus L’avantage De trouver une Navire prete a Parter pour Philladelphia que est Desendû au Bas De la Reviére Le 18 et Partira au Premier vend Convenable D’apres que Le Capetaine Desendera avec moi jeudÿ prochain pour Le Susdit endroit Le Navir est Le grand D’Estaing Capeteine Orée: De 600 tonneau 24 Canon 80 homme D’équipage D’après L’heureux arrive Le Sir Rich Bach vous écrira et j’aurai L’honneur De vous Dire tel que Le paÿs me plait, ainsi que mes affaire se sont arengé, une Paquotille partera aussi D’ici pour Boston à L’adresse Sir Williams, et L’on n’est au fait De travailler chez nous à forçe pour me faire Des éxpedition.
Entre tems Vous D’aignéz De reçevoir mes tres humble remercement. Je ferai usage De Vos cher recomandation Le plus Sincers Dont j’espere La premiére Nouvelle vous rendra Satisfait, vous priant De ne retirer Votre bien Veillance De Celui que se flatte D’etre tres Sinecerement De Monseigneur Votre obeïsant & Digne Seviteur
Jean HADENBROCK
 
Addressed: A Son Excellence / Monsieur Franklin / ministre Plenipotentaire Des Etats unis / De LAmerique & &. / à / Passÿ / près De Paris
